IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWAR.E

BRETT J. MOSIMAN; PIPELINE
PRODUCTIONS, INC.; and PIPELINE
TICKETING, LLC,

Plaintiffs,
v. : Civil Action No. 17-15 17-CFC

THE MADISON COMPANIES, LLC;
BRYAN GORDON; HORSEPOWER
ENTERTAINMENT LLC;
HORSEPOWER ENTERTAINMENT
MANAGEMENT LLC;
KAABOOWORKS SERVICES LLC;
KAABOOWORKS LLC; KAABOO-
DEL MAR, LLC; KAABOO-DEL MAR
INVESTMENT, LLC; and DOES l
through 20 inclusive,

Defendants.

 

Daniel Charles Herr, LAW OFFICE OF DANIEL C. HERR LLC, Wilmington,
Delaware; Michael H. Weiner, LAW OFFICE OF MICHAEL H. WEINER, APC,
San Diego, California

Counsel for Plaintijjfs‘

Stephen B. Brauerman, Sara E. Bussiere, BAYARD, P.A., Wilmington, Delaware;
Ivy A. Wang, Russell Wolpert, Eric M. George, Benjamin D. Scheibe, BROWNE
GEORGE ROSS LLP, Los Angeles, Califomia

Counsel for Defendants 771€ Madison Companies, LLC; Bryan Gordon,'
Horsepower Entertainment LLC; Horsepower Entertainment Management
LLC; Kaabooworks Servz'ces LLC; Kaabooworks LLC; Kaaboo-Del Mar,
LLC; and Kaaboo-Del Mar Investment, LLC

MLA_N)M

January 15 , 2019
Wilmington, Delaware

ii

 

CONNOLLY, UN'ITED STA S DISTRICT JUDGE

Plaintiffs Brett J. Mosiman, Pipeline Productions, Inc., and Pipeline
Ticketing, LLC (collectively “Plaintiffs”) have sued Defendants The Madison
Companies, LLC; Bryan Gordon; Horsepower Entertainment, LLC; Horsepower
Entertainment Management, LLC; Kaabooworks Services, LLC; Kaabooworks,
LLC; Kaaboo-Del Mar, LLC; and Kaaboo-Del Mar Investment, LLC (collectively,
“Defendants”) over a failed business relationship to produce a music festival
known as the Kaaboo Del Mar Music Festival. The complaint alleges sixteen
causes of action against all Defendants. Currently pending before the Court is
Defendants’ motion to dismiss all sixteen causes of action as alleged against the
individual defendant Bryan Gordon and fourteen of the sixteen causes of action as
alleged against the “Entity Defendants” (i.e., all defendants except Gordon).l (D.I.
32). I have jurisdiction over this matter pursuant to 28 U.S.C. § l332(a). For the
reasons discussed below, I will grant in part and deny in part Defendants’ motion

to dismiss.

 

l In other Words, the only causes of action not subject to the motion to dismiss are
Counts 13 and 14 (for unjust enrichment) as asserted against the Entity Defendants.

I. BACKGROUND2

Sometime in 2014, the specific dates are unclear, Plaintiffs and Defendants
negotiated an oral agreement for the three-year production of the Kaaboo Del Mar
Music Festival, pursuant to which Plaintiffs Would receive $650,000 over three
years. (D.I. 1-3 at 1111 20-23). The parties, however, were unable to reduce their
oral agreement to a writing. (Id. at 11 36). At one point, Plaintiffs rejected a
proposed written contract, because it changed the terms from a three-year
agreement to three one-year agreements (Id. at 11 35).

Although no signed agreement was in place, Plaintiffs began working in July
2014 on producing the music festival. (Id. at 1[ 25). The complaint alleges that
during this time, Plaintiffs “introduc[ed] the Defendants to various main players in
the industry” and “provided confidential information to Defendants.” (Id. at 1]1[ 27-
30). Also during this time, Defendants paid Plaintiffs $10,416.67 per month per
the terms of the oral agreement. (Icl. at jH[ 26, 33, 38). Then, in June 2015, the
payments stopped. (Id. at 11 38).

The complaint alleges that in October 2014, Defendants also awarded the
Plaintiffs a contract to provide ticketing services for the music festival. (Id. at 111

41-44). Plaintiffs sent Defendants a Written ticketing agreement, which

 

2 Unless otherwise noted, the facts recited herein are taken from Plaintiffs’
complaint, which I generally “accept as true” for purposes of deciding a motion to
dismiss. See Spruill v. Gillis, 372 F.3d 218, 223 (3d Cir. 2004).

2

Defendants never signed. (Id. at 11 45). Plaintiffs admit that the “agreements were
never finalized or Signed,” but Plaintiffs nevertheless began performing services
related to ticketing. (Ia’. at 1111 44-51). The complaint alleges that Defendants
“without notice canceled the ticketing agreement” and “never paid [Plaintiffs] for
their services.” (Ia’. at 1111 49-50).
II. STANDARD OF REVIEW

Under Rule 12(b)(6), a party may move to dismiss a complaint for failure to
state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). To
survive a motion to dismiss, the complaint must contain sufficient factual matter
“to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
662, 677-78 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). The factual allegations do not have to be detailed, but they must provide
more than labels, conclusions, or a “formulaic recitation” of the claim elements.
Twombly, 550 U.S. at 555. In assessing the plausibility of a claim, the Court must
accept all well-pleaded factual allegations in the complaint as true and draw all
reasonable inferences in favor of the plaintiff In re Rockefeller Ctr. Prop., Inc.
Sec. Lz'tz'g., 311 F.3d 198, 215 (3d Cir. 2002). The Court’s review is limited to the
allegations in the complaint, exhibits attached to the complaint, documents
incorporated by reference, items subject to judicial notice, and matters of the

public record. D.M ex rel. Ray v. Phila. HousingAuth., 613 F. App’x 187, 189

(3d Cir. 2015); Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010); El-Hewie v.
Bergen Cly., 348 F. App’x 790, 794 (3d Cir. 2009).
III. DISCUSSION

The Court must determine whether the complaint adequately pleads the
elements of a claim as to fourteen causes of action and adequately pleads liability
as to the individual defendant Bryan Gordon, a manager of one of the entity
defendants 'l`wo of the fourteen causes of action are based on California statutes:
misappropriation of trade secrets and unfair competition The remaining twelve
causes of action are based on the common law. The common law claims are for
breach of` contract, breach of the implied covenant of good faith and fair dealing,
intentional misrepresentation, negligent misrepresentation, and promissory
estoppel. Because the parties cited in their briefs only Delaware law with respect
to the common law claims, I will assume Delaware law governs these claims. I
first address each of the fourteen causes of action and then consider the liability of
the individual defendant Bryan Gordon.

A. Counts 1-2: Breach of Contract

Counts 1 and 2 of the complaint are for breach of the oral production
agreement and oral ticketing agreement. (D.I. 1-3 at 1[1] 52-61). The complaint
repeatedly alleges that the oral contracts were for three years. (See Id. at 1111 23, 40,

66, 68, 85, 87, 89, 122, 125, 138, 142, and 147). Indeed, the complaint alleges that

Plaintiffs religsed to sign a written agreement memorializing the oral agreement,
because the proposed written agreement changed the term of the oral contract to
less than three years. (Ia’. at 1]1[ 35-36). Under the statute of frauds, 6 Del. C. §
2714, oral contracts that cannot be performed within one year are unenforceable3
Olson v. Halvorsen, 982 A.2d 286, 291 (Del. Ch. 2008). Because Counts l and 2
are based on a three-year oral contract, the claims are barred by the statute of
frauds. Plaintiffs invoke the part performance exception to the statute of frauds.
(D.I. 35 at 5). But “Delaware law is clear that the part performance doctrine does
not apply to oral contracts not to be performed within one-year.” Olson, 982 A.2d
at 295 (quoting Aurigemma v. New Castle Care LLC, 2006 WL 2441978, at *3
(Del. Super. Ct. Aug. 22, 2006)). Accordingly, Counts 1 and 2 are dismissed with
prejudice for failure to state a claim.

B. Counts 11 and 12: Breach of the Implied Covenant of Good Faith
and Fair Dealing

Counts 11 and 12 of the complaint allege breach of the implied covenant of
good faith and fair dealing. (D.I. 1-3 at 1111 137-44). “The implied covenant of

good faith and fair dealing inheres in every contract and ‘requires a party in a

 

3 The Delaware Code states: “No action shall be brought to charge any person
upon any agreement that is not to be performed within the space of 1 year from the
making thereof, unless the contract is reduced to writing, or some memorandum,
or notes thereof, are signed by the party to be charged therewith .” 6 Del. C. §
2714 (2017).

contractual relationship to refrain from arbitrary or unreasonable conduct which
has the effect of preventing the other party to the contract from receiving the fruits
of the bargain.” Kuroa’a v. SPJS Holdings, L.L.C., 971 A.2d 872, 888 (Del. Ch.
2009) (quoting Dunlap v. State Farm Fire & Cas. Co., 878 A.2d 434, 442 (Del.
2005)). Defendants argue that, because the breach of contract claims fail under the
statute of frauds, the claims for breach of the implied covenant of good faith and
fair dealing must also fail. (D.I. 33 at 6). Although there is something appealing
about that argument on the surface, Defendants have not cited any authority clearly
showing that the law of contracts operates in this manner.

The cases Defendants cite instead demonstrate that dismissal is warranted
because the actions serving as the basis of the implied covenant claim are expressly
governed by the contract. The complaint alleges that Defendants breached the
implied covenant by “Stop[ping] payments to Plaintiffs” owed under the terms of
the oral agreements (D.I. 1-3 at 1111 139, 143). A plaintiff, however, “cannot assert
a claim for breach of implied covenants of good faith and fair dealing that is based
on exactly the same acts which are said to be in breach of express covenants.”
Metro Comm ’n Corp. BVIV. Advanced Mobilecomm Tech. Inc., 854 A.2d 121, 142
(Del. Ch. 2004) (quoting USX Corp. v. Prz`me Leasz'ng ]nc., 988 F.2d 433, 439 (3d
Cir.1993)). Because Plaintiffs’ “implied covenant claim is premised on the failure

of defendants to pay money due under the contract, the claim must fail because the

express terms of the contract Will control such a claim.” Kuroda, 971 A.2d at 888.
Accordingly, Counts 11 and 12 are dismissed with prejudice.
C. Counts 3-8: Misrepresentations and False Promises

Counts 3-8 are for intentional misrepresentation, negligent
misrepresentation, and false promises. (D.I. 1-3 at 1111 62-118). Because these
claims sound in fraud or mistake, they are subject to the heightened pleading
requirements of Fed. R. Civ. P. 9(b). Toner v. Allstate lns. Co., 821 F. Supp. 276,
283 (D. Del. 1993). Under Rule 9(b), the complaint must “state with particularity
the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). “A
pleading is sufficient under Rule 9(b) if it states the time, place and specific
content of the false representations as well as the identities of the parties to the
misrepresentation.” 0C T int Shop, lnc. v. CPFz'lms, Inc., 2018 WL 465 821 1, at *2
(D. Del. Sept. 27, 2018) (quoting In re Sony, 758 F. Supp. 2d 1077, 1087 (S.D.
Cal. 2010)); see also Gerbitz v. ING Bank, FSB, 967 F. Supp. 2d 1072, 1078 (D.
Del. 2013) (identifying “the who, what, where, when, how, and why” of fraud
claims required by Rule 9(b)).

Here, the complaint does not specify who made Which misrepresentations, to
whom the misrepresentations were communicated, when the misrepresentations
were made, where the misrepresentations were made, or how the

misrepresentations were made. For example, Counts 3-8 repeatedly allege that

“Defendants represented to Plaintiffs” or “Defendants misrepresented to
Plaintiffs,” but the term “Defendants” is defmed to include one individual, seven
corporate entities, and anywhere between one and twenty unknown persons. (D.I.
1-3 at 11 14, 62-118). The few allegations that identify a specific defendant involve
Bryan Gordon. The complaint alleges that Gordon represented that he was the
principal of the Madison Companies LLC and Horsepower Entertainment LLC,
that Gordon Wanted to partner With Mosiman to produce music festivals, and that
Gordon notified Mosiman that Pipeline “won the job” to produce the Kaaboo Del
Mar Music Festival. (D.I. 1-3 at 1111 20, 21). But Plaintiffs do not allege how these
representations were false, misleading, or injurious. The complaint also alleges
that Gordon told Mosiman that he was a “man of his word.” (Id. at 111[ 37, 66, 87,
124). But the complaint does not allege when, Where, or how that statement was
made, what it related to, or that the statement was even fraudulent or misleading
(or, if so, how). Accordingly, Counts 3-8 are dismissed without prejudice for
failure to plead fraud or mistake with particularity.
D. Counts 9 and 10: Promissory Estoppel

Defendants argue that Plaintiffs’ promissory estoppel claims (Counts 9 and
10) fail because the claims are based on promises that were a part of a bargained-
for exchange supported by consideration (D.I. 33 at 11-12). Under Delaware law,

“[a] promise supported by consideration cannot form the basis for recovery on a

theory of promissory estoppel.” CSH Theatres, L.L. C. v. Nederlander of S.F .
Assoc., 2018 W'L 3646817, at *20 (Del. Ch. July 31, 2018) (quoting Frank Invs.
Ranson, LLC v. Ranson Gateway, LLC, 2016 WL 769996, at * ll n. 99 (Del. Ch.
Feb. 26, 2016)). In other words, “[p]romissory estoppel does not apply where a
fully integrated, enforceable contract governs the promise at issue.” SIGA Tech.,
Inc. v. PharAthene, Inc., 67 A.3d 330, 348 (Del. 2013). Here, the promises that
Plaintiffs seek to enforce as part of the promissory estoppel claim are the same
promises that form the basis of the breach of contract claim, which suggests that
dismissal should be granted. (See D.I. 1-3 at 1111 53, 58, 120, 129).

Dismissal at this stage of the proceedings, however, is premature. First,
under Fed. R. Civ. P. 8(d)? courts “have allowed plaintiffs to plead promissory
estoppel as an alternative to breach of contract.”4 Broesler v. Wardens & Vestry of
St. Barnabas Epz‘scopal Church, 2011 WL 2174924, at *5 (Del. Super. Ct. Feb. 28,
2011). Second, “promissory estoppel has evolved and matured beyond being only
a contract consideration substitute.” Grurzstein v. Silva, 2009 WL 4698541, at *9
(Del. Ch. Dec. 8, 2009). Delaware courts have also allowed, “at least in limited

circumstances, the use of promissory estoppel to avoid application of the statute of

 

4 Fed. R. Civ. P. 8(d) states that a party may “set out 2 or more statements of a
claim or defense alternatively or hypothetically, either in a single count or defense
or in separate ones.”

frauds.” Id. Here, Plaintiffs’ contract claim is barred by the statute of frauds.
Thus, there is an open issue, which the parties did not address, as to whether
Plaintiffs have adequately pled promissory estoppel as a substitute for the statue of
fi‘auds.5
E. Count 15: Misappropriation of Trade Secrets

In Count 15, Plaintiffs allege misappropriation of trade secrets under the
California Uniform Trade Secrets Act (“CUTSA”), Cal. Civ. Code § 3426 et seq.
(D.I. 1-3 at 1111 155-59). This claim has three core elements: “(1) the plaintiff
owned a trade secret, (2) the defendant acquired, disclosed, or used the plaintiffs
trade secret through improper means, and (3) the defendant’s actions damaged the
plaintiff.” Mntz v. Mark Bartelstein & Assoc. Inc., 906 F. Supp. 2d 1017, 1038
(C.D. Cal. 2012) (quoting Cytodyn, Inc. v. Amerimmune Pharm., Inc., 72 Cal. Rptr.
3d 600, 607 (Cal. Ct. App. 2008)); Cal. Civ. Code 3426.1(b). Defendants argue
that this claim fails because Plaintiffs have not sufficiently alleged: (i) the
existence of any trade secrets, (ii) the misappropriation of any trade secrets, and
(iii) damages resulting from Defendants’ supposed misappropriation. (D.I. 33 at

13). l agree.

 

5 Notably, “[w]here promissory estoppel is used as a substitute for a required
writing, the burden on the plaintiff is greater than were promissory estoppel is used
as a substitute for consideration.” CBA Collection Serv., Ltd. v. Potter, Crosse &
Leonard, P.A., 1996 WL 527214, at *6 (Del. Super. Ct. Aug. l4, 1996).

10

Under California law, “[g]eneral knowledge in the trade or special
knowledge of those persons who are skilled in the trade are not trade secrets.”
Agency Solutions.Com, LLC v. TriZetto Grp., Inc., 819 F. Supp. 2d 1001, 1017
(E.D. Cal. 2011) (internal punctuation omitted) (quoting Diodes, Inc. v. Franzen,
67 Cal. Rptr. 19, 24 (Cal. Ct. App. 1968)). In addition, “[p]roprietary ways of
doing the same thing that others in the same field do are not trade secrets.” Agency
Solutions.com, 819 F. Supp. 2d at 1017. Thus, the subject matter of the trade
secret must be described with “sufficient particularity to separate it from matters of
general knowledge in the trade or of special knowledge of those persons skilled in
the trade.” Bunnell v. Motion Picture Ass ’n of Am., 567 F. Supp. 2d 1148, 1155
(C.D. Cal. 2007) (internal punctuation omitted) (quoting Imax Corp. v. Cinema
Techs., Inc., 152 F.3d 1161, 1164-65 (9th Cir. 1998)); see also Advanced Modular
Sputtering, Inc. v. Superz‘or Court, 33 Cal. Rptr. 3d 901, 907-08 (Cal. Ct. App.
2005) (stating that the trade secrets in a misappropriation of trade secrets claim
must be described with “reasonable particularity”).

Here, the complaint simply alleges that “Plaintiffs provided confidential
information relating to: (a) Booking grids and booking systems; (b) Performance
and scheduling grids; (c) Offer and Contract riders; (d) Budgets, (e) Staffing
knowledge and contacts; and (f) Vendor contacts.” (D.I. 1-3 at 11 30). Because

there are no other allegations in the complaint regarding this information, I cannot

ll

plausibly distinguish it from general knowledge in the trade or special knowledge
of those persons skilled in the trade. Plaintiffs are correct that customer lists and
the identity of suppliers can be trade secrets (D.I. 35 at 12), but as the cases upon
which Plaintiffs rely explain, “courts are reluctant to protect customer lists to the
extent they embody information Which is ‘readily ascertainable’ through public
sources, such as business directories.” Morlz`fe, Inc. v. Perry, 56 Cal. App. 4th
1514, 1521 (Cal. Ct. App. 1997) (quoting Am. Paper & Packaging Proa'., Inc. v.
Kirgan, 183 Cal. App. 3d 1318, 1326 (Cal. Ct. App. 1986)). The complaint lacks
sufficient allegations to plausibly infer that Plaintiffs’ information is not readily
ascertainable through public sources.

Finally, Plaintiffs have not alleged how Defendants misappropriated the
purported trade secrets. Plaintiffs admit that they willingly provided Defendants
with the information in question. (D.I. 35 at ll; see also D.I. 1-3 at 11 29).
Accordingly, Plaintiffs must allege that Defendants “[a]t the time of disclosure or
use, knew or had reason to know that [their] knowledge of the trade secret was
[a]cquired under circumstances giving rise to a duty to maintain its secrecy or limit
its use.” Cal. Civ. Code § 3426.1(b). The complaint makes no such allegation.
Accordingly, the misappropriation of trade secrets claim is dismissed without

prejudice for failure to state a claim.

12

F. Count 16: Unfair Competition

In Count 16, Plaintiffs allege violations of California Business and
Professions Code § 17200, commonly known as the unfair competition law or
UCL. (D.I. 1-3 at 1111 160-64). The UCL “proscribes any business act or practice
forbidden by another law.” Mim‘z, 906 F. Supp. 2d at 1035. In other words, the
UCL “‘borrows’ violations from other laws by making them independently
actionable as unfair competitive practices.” Korea Supply Co. v. Lockheed Martin
Corp., 63 P.3d 937, 943 (Cal. 2003). Here, the complaint alleges that Defendants
violated the UCL by committing “theft of confidential trade secrets [and] unfairly
terminating contracts .” (D.I. 1-3 at 11 162). Neither of these alleged acts,
however, can serve as a basis for a UCL claim.

First, CUTSA provides the “exclusive remedy” for claims based on the theft
of confidential trade secrets. Jardin v. DA TAllegro, Inc., 2011 WL 3300152, at *2
(S.D. Cal. July 29, 2011). The Court does not have to first determine if the
misappropriated information constitutes a trade secret, because “CUTSA preempts
all claims based upon the unauthorized use of information, even if the information
does not meet the statutory definition of a trade secret.” Gabriel Tech. Corp. v.
Qualcomm Inc., 2009 WL 3326631, at *11 (S.D. Cal. Sept. 3, 2009). In addition,
courts have not hesitated to dismiss UCL claims due to preemption by CUTSA

even though Fed. R. Civ. P. 8(d) allows plaintiffs to plead inconsistent claims in

13

the alternative. See id. I see no reason to deviate nom this practice. Thus,
Defendants’ purported theft of Plaintiffs’ confidential trade secrets cannot serve as
the basis of a claim under the UCL.

Second, Plaintiffs cannot recast their breach of contract claim as a UCL
claim, because “compensatory damages are not available” in UCL suits.
Feitelberg v. Crea'it Suisse First Boston, LLC, 36 Cal. Rptr. 3d 592, 599 (Cal. Ct.
App. 2005). “Suits asserting statutory UCL claims are equitable actions.” Id. For
that reason, “only two remedies are available to redress Violations of the UCL:
injunctive relief and restitution.”6 Ia’. at 601. Plaintiffs’ complaint seeks
“compensatory damages,” not an injunction or restitution. (See D.I. 1-3 at Prayer
for Relief). Accordingly, Plaintiffs do not seek relief for which the UCL claim can
provide a remedy.

Because Plaintiffs have failed to plead a forbidden business act for which the
UCL provides a remedy, Plaintiffs have failed to state a claim under the UCL, and

Count 16 is dismissed without prejudice.

 

6 “[I]n the UCL context, restitution means the return of money to those persons
from whom it was taken or who had an ownership interest in it.” Feitelberg, 36
Cal. Rptr. 3d at 602 (internal punctuation omitted) (quoting Madrid v. Perot Sys.
Corp., 30 Cal. Rptr. 3d 210, 221 (Cal. Ct. App. 2005)).

14

G. Bryan Gordon

The complaint asserts all sixteen causes of action against “all defendants,”
which includes the individual defendant Bryan Gordon. (D.I. 1-3 at 1[1] 52-164).
Gordon, according to the complaint, is the “Partner, Chairman, and CEO of
Madison.” (Icl. at 11 17). Madison is “a Delaware Limited Liability Company
doing business in the State of California.” (Ia’. at 11 4). Under Delaware law, “no
member or manager of a limited liability company shall be obligated personally for
any such debt, obligation or liability of the limited liability company solely by
reason of being a member or acting as a manager of the limited liability company.”
6 Del. C. § 18-303(a); see also Lazarcl Debt Recovery GP, LLC, v. Weinstock, 864
A.2d 955, 974 (Del. Ch. 2004). If Gordon is to be held liable, “it must be for acts
of [his] own, and not merely for acts or omissions of the [LLC].” Gassis v.
Corkerjy, 2014 WL 3565418, at *5 (Del. Ch. July 21, 2014). Thus, “to state a
claim against an individual, the complaint must, at a minimum, describe
affirmative actions taken by that individual directing, ordering, ratifying,
approving or consenting to the tort.” Id.

Plaintiffs argue in their brief filed in opposition to Defendants’ motion that
“Gordon directed this entire scheme, that he ratified all aspects on how to win over
Plaintiffs, and that he ditched Plaintiffs when it was most convenient (and

lucrative) for him.” (D.I. 35 at 13). No such allegations, however, are in the

15

complaint, Because a “complaint may not be amended by the briefs in opposition
to a motion to dismiss,” Hughes v. Unitea’ Parcel Serv., Inc., 639 F. App’x 99, 104
(3d Cir. 2016), the complaint fails to state a claim against Gordon. The claims
against Gordon are dismissed without prejudice, except for Counts 1-2 and 11-12,
which I will dismiss with prejudice for the reasons explained above. (See supra
Section III(A) and (B)).

IV. CONCLUSION

For the reasons discussed above, Defendants’ motion to dismiss (D.I. 32) is
granted in part and denied in part. With respect to individual defendant Bryan
Gordon, the motion is granted as to Counts 1-16. With respect to the Entity
Defendants (i.e., all defendants except Bryan Gordon), the motion is granted as to
Counts 1-8, 11-12, and 15-16, and the motion is denied as to Counts 9-10.

As to Defendant Bryan Gordon, Counts l, 2, 11, and 12 of the complaint are
dismissed with prejudice, and Counts 3-10 and 13-16 are dismissed without
prejudice and with leave to amend. As to the Entity Defendants, Counts 1, 2, ll,
and 12 are dismissed with prejudice, and Counts 3-8 and 15-16 are dismissed
without prejudice and with leave to amend.

The Court will enter an order consistent with this Memorandum Opinion.

16

